Filed 9/30/22 P. v. Ward CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C095225

                    Plaintiff and Respondent,                                    (Super. Ct. No. 21FE015350)

           v.

 CHARLES LEA VAUGHAN WARD,

                    Defendant and Appellant.




         Appointed counsel for defendant Charles Lea Vaughan Ward has asked this court
to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Our review of the record has disclosed that the
trial court failed to impose the required $300 stayed parole revocation restitution fine
(§ 1202.45), a $30 conviction assessment (Gov. Code, § 70373), and a $40 court
operations assessment (§ 1465.8), even though they were listed in the abstract of
judgment and sentencing minute order, and were later stayed by the trial court at


                                                             1
defendant’s request. We will amend the judgment to impose and stay these amounts, to
maintain the trial court’s earlier order. Finding no other arguable error that would result
in a disposition more favorable to defendant, we affirm the judgment as modified.
                                     BACKGROUND
       The People’s amended complaint charged defendant with felony willful and
grossly negligent discharge of a firearm (Pen. Code, § 246.3—count one);1 being a felon
in possession of a firearm (§ 29800, subd. (a)(1)—count two); misdemeanor battery
(§ 242—count three); and misdemeanor resisting, delaying, or obstructing an officer in
the performance of his duties. (§ 148, subd. (a)(1)—count four.) It was further alleged
that defendant had suffered two prior strikes. (§§ 667, subds. (b)-(i), 1170.12.)
       On September 22, 2021, defendant resolved his case by pleading no contest to
count one and admitting one prior strike for a stipulated sentence of four years in prison,
comprised of the midterm, doubled because of the prior strike. In exchange, the trial
court dismissed the remaining counts and enhancement, as well as another misdemeanor
matter, with a Harvey2 waiver. Defendant was sentenced the same day in accordance
with his plea and received 28 days of actual credit plus 28 days of conduct credit, for a
total of 56 custody credit days. Further, the trial court imposed a $300 restitution fine
(§ 1202.4, subd. (b)) and reserved jurisdiction to award restitution to the victim. Included
in the minute order and abstract of judgment but not orally imposed by the court were a
$300 stayed parole revocation restitution fine (§ 1202.45), a $30 conviction assessment
(Gov. Code, § 70373), and a $40 court operations assessment. (§ 1465.8.) Defendant
timely appealed and did not receive a certificate of probable cause.




1      Undesignated statutory references are to the Penal Code.
2      People v. Harvey (1979) 25 Cal.3d 754.

                                              2
       Thereafter, the trial court granted defendant’s section 1237.2 request to stay the
fines and fees imposed pending an ability to pay hearing.3 However, the April 11, 2022
minute order and amended abstract of judgment incorrectly state that these fines and fees
were waived. Appellate briefing in this case was completed on August 22, 2022.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the relevant procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days from the date the opening brief was filed but
has not done so.
       Having undertaken an examination of the entire record pursuant to Wende, we
note the trial court failed to orally impose the required $300 stayed parole revocation
restitution fine (§ 1202.45), a $30 conviction assessment (Gov. Code, § 70373), and a
$40 court operations assessment (§ 1465.8), even though they were listed in the abstract
of judgment and sentencing minute order and were later stayed by the trial court. We can
and will correct the trial court’s failure to impose these mandatory sentence choices.
(People v. Smith (2001) 24 Cal.4th 849, 853-854 [Court of Appeal may correct errors
associated with mandatory sentencing choices without the need to remand for further
proceedings].) However, consistent with the trial court’s actions, we also will stay them.
Finding no other arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment as modified.




3       The April 11, 2022 minute order and amended abstract of judgment incorrectly
state that these fines and fees were waived. We will direct the trial court to correct these
clerical errors.

                                              3
                                      DISPOSITION
       The judgment is modified to impose and stay a $300 parole revocation restitution
fine (§ 1202.45), a $30 conviction assessment (Gov. Code, § 70373), and a $40 court
operations assessment. (§ 1465.8.) The trial court is further directed to correct the
amended abstract of judgment and April 11, 2022 minute order, as those documents
incorrectly reflect that the fine and fees imposed in this matter were waived, rather than
stayed. The trial court shall send a certified copy of the corrected amended abstract of
judgment to the Department of Corrections and Rehabilitation. The judgment is affirmed
as modified.



                                                        KRAUSE                , J.



We concur:



      HULL                  , Acting P. J.




      DUARTE                , J.




                                             4